DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 1-20 are deemed to have an effective filing date of January 24, 2018.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 13a (Fig. 1B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: In paragraph [0241], last line, the close parenthesis is missing.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2015/0088120 to Garcia et al. (hereinafter referred to as “Garcia”) in view of US Patent Application Publication No. 2014/0074076 to Gertner.

Referring to claim 9, Garcia discloses a system (e.g., abstract) comprising: a memory configured to store one or more tissue characteristics of tissue proximate a target nerve and a blood vessel of a patient (e.g., paragraphs [0089]; [0091]: data relating to the treatment parameters can be stored in the memory device; and [0011]: system comprises a memory, which includes a treatment planning module stored in the memory and one or more parameters of the electrical energy based protocol; and Fig. 2, 44, 48, 50); and a processor coupled to the memory (e.g., Fig. 4, 40) and configured to: determine a first estimated volume of influence of therapy delivered by a therapy delivery device according to a first therapy program based on the one or more tissue characteristics (e.g., paragraphs [0086], [0153], and [0099]-[0101]: treatment planning module, executable by the processor, estimates a volume of tissue that will be heated using parameters in accordance with this disclosure to obtain desired degree of electroporation and avoid thermal damage to surrounding cells), determine a second estimated volume of influence of therapy delivered by the therapy delivery device according to a second therapy program based on the one or more tissue characteristics (e.g., paragraphs [0149]-[0150]: treatment planning module allows the physician to visualize temperature contour relative to electric field contour (e.g., therapy parameter values) within the target treatment area such as nerves that may be subject to thermal damage/ablation based on the temperature contour and make one or more iterations of 
Regarding claim 16, Garcia discloses a  method (e.g., abstract) comprising: determining, by a processor, one or more tissue characteristics of tissue of a patient; determining, by the processor, a first estimated volume of influence of therapy to be delivered by a therapy delivery device according to a first therapy program based on the one or more tissue characteristics (e.g., paragraphs [0086], [0153], [0099]-[0101]: treatment planning module, executable by the processor, estimates a volume of tissue that will be heated using parameters in accordance with this disclosure to obtain desired degree of electroporation and avoid thermal damage to surrounding cells); determining, by the processor, a second estimated volume of influence of therapy to be delivered by the therapy delivery device according to a second therapy program based on the one or more tissue characteristics (e.g., paragraphs [0149]-[0150]: treatment planning module allows the physician to visualize temperature contour relative to electric field contour (e.g., therapy parameter values) within the target treatment area such as nerves that 
Garcia differs from the claimed invention in that its treatment is not expressly disclosed as within a blood vessel and directed to ablation of a nerve/denervation. However, Gertner, in a related art: system and method for estimating tissue heating of a target ablation zone for electrical-energy based therapies, teaches that a catheter is inserted within a blood vessel and, when in position , stimulation or ablative energy is directed to nerves (e.g., Fig. 4A and paragraph [0371]; Fig. 9B and paragraph [0453] of Gertner). Accordingly, one of ordinary skill in the art would have recognized the benefits of a therapy delivery device disposed within the blood vessel to ablate or denervate nerves in view of the teachings of Gertner. Consequently, one of ordinary skill in the art would have modified the method of Garcia so that the therapy delivery device is disposed within a blood vessel when the determination of the estimated volume of 
With respect to claims 2 and 11, Garcia in view of Gertner teaches the method of claim 1 and the system of claim 9, further comprising: controlling, by the processor, a therapy delivery device to deliver denervation therapy to the target nerve based on the selected first or second therapy program (e.g., paragraphs [0092] and [0149] of Garcia: controller instructs delivery of a plurality of electrical pulses to the treatment area in the tissue based on the final /chosen set of electroporation parameters).
As to claims 3 and 20, Garcia in view of Gertner teaches the method of claims 1 and 16, further comprising: receiving user input that indicates a target volume of influence (e.g., paragraph [0081] of Garcia: selecting as inputs parameters that indicate temperature distribution or a target volume of influence); and determining or generating the first set of therapy parameter values of the first therapy program based on the target volume of influence (e.g., paragraph [0149] of Garcia: parameters are adjusted until desired volume of influence is generated).
With respect to claims 4 and 12, Garcia in view of Gertner teaches the method of claim 1 and the system of claim 9, further comprising: a display (e.g., Fig. 2, 11) and the processor is configured to: determine a treatment location to delivery denervation therapy; and delivering, using a therapy delivery device, the denervation therapy to the treatment location according to the selected first or second therapy program (e.g., paragraph [0153] of Garcia: physician identifies the treatment area (e.g., tumor) and 
As to claim 5, Garcia in view of Gertner teaches the method of claim 1, further comprising: determining, by the processor, a treatment location to delivery denervation therapy; and displaying, using a user interface, a recommended therapy regimen based on the treatment location and the selected first or second therapy program for denervation therapy delivery (e.g., paragraphs [0086], [0116], [0149], [0299], and [0153] of Garcia where the displayed volumes of influence are recommended).
With respect to claims 6, 13, and 18, Garcia in view of Gertner teaches the method of claims 1 and 16, and the system of claim 9, wherein the one or more tissue characteristics include one or more of electrical impedance, thermal conductivity, acoustic impedance, chemical diffusivity, optical transmittivity or density of tissue (e.g., abstract and paragraph [0002]: target ablation zone is based on one or more electrical conductivity parameters specific for the tissue to be treated).
As to claims 7, 14, and 19, Garcia in view of Gertner teaches the method of claims 1 and 16, and the system of claim 9, wherein the selected first or second therapy program results in lesioning of the target nerve (e.g., paragraphs [0085]-[0086] and [0273] of Garcia: models of method and system can apply effective lethal energy and predict ablation lesion dimensions under varying pulse protocols) and avoids lesioning of a predetermined adverse-effect region (e.g., paragraph [0013] of Garcia: method and system prevents thermal damage to critical surrounding structures).

As to claim 10, Garcia in view of Gertner teaches the system of claim 9, wherein the processor is configured to: move the therapy delivery device to a predetermined location within the blood vessel based on the selected first or second therapy delivery program (e.g., paragraph [0086] of Garcia: planning treatment module assist user to accurate position each of the probes of the delivery device in relation to the lesion (treatment zone)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1/3 and 7/9 of U.S. Patent No. 10,786,306. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is an obvious variant of the ‘306 patent.
Claims 1, 9, and 16 conflict with claims 3, 9, and 3 of the ‘306 patent, respectively. 

Claims 2-8, 10-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,786,306 in view of Garcia. 
Claims 2 and 11 correspond to claims 6 and 12 of the ‘306 patent and are taught by paragraphs [0092] and [0149] of Garcia, as discussed above. Claims 7, 14, and 19 correspond to claims 4, 10, and 4 of the ‘306 patent and are taught by Garcia, as discussed above. Claims 8, 15, and 17 correspond to claims 5 and 11 of the ‘306 patent, and are taught by Garcia, as discussed above. The dependent claims of this application differ from the corresponding claims of the ‘306 patent in their dependencies. However, one of ordinary skill in the art would have recognized the benefits of adding the features recited in claims 4-6 and 10-12 of the ‘306 patent to the more specific method and system of claims 1, 9, and 16 of the instant application in view of the teachings of Garcia that such were known in the denervation therapy art. It 
Garcia also teaches the features of claims 3-6, 10-13, 18 and 20, as discussed above. It would have been obvious to one of ordinary skill in the art to modify the method and system of the claimed invention with the features taught by Garcia as such are common engineering expedients.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2016/0374710 to Sinelnikov et al. is directed to ablation with a transvenous ultrasound imaging and ablation catheter where an estimated location of an ablation area can include an estimated outline of the ablation area (e.g., paragraph [0056] of Sinelnikov).
US Patent Application Publication No. 2013/0345697 to Garcia is directed to a system and method for estimating a treatment volume for administering electrical-energy based therapies (see paragraphs [0100] and [0027]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792